Opinion issued December 31, 2009
     











In The
Court of Appeals
For The
First District of Texas




NO. 01-09-00577-CV




IN RE RONALD X. GORDON, Relator




Original Proceeding on Petition for Writ of Mandamus




MEMORANDUM OPINION

By petition for writ of mandamus, prohibition, and injunction, relator, Ronald
X. Gordon, seeks relief compelling the Texas Supreme Court to void and vacate its
judgment rendered in Gordon v. Madison, 39 S.W.3d 604 (Tex. 2001). 
We deny the petition for writ of mandamus, prohibition, and injunction.  All
outstanding motions are overruled as moot.        
 
Per Curiam 
 
Panel consists of Justices Keyes, Alcala, and Hanks.